Citation Nr: 1535885	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial disability rating for left shoulder disability, evaluated as 10 percent disabling prior to January 16, 2013, and 30 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2009, a decision by a Decision Review Officer increased the initial disability rating from 0 percent to 10 percent for the left shoulder condition and 10 percent to 20 percent for the left knee condition, considered a partial grant of the benefits sought on appeal.

In January 2013 the Board remanded the case for further development.  Subsequently, a February 2013 rating decision increased the rating of the service connected left shoulder disability to 30 percent from January 16, 2013.  

The Board notes that an August 2013 rating decision, in pertinent part, granted service connection for left knee scar, status post surgery, with a noncompensable rating assigned from January 2013.  The rating decision also granted a temporary 100 percent rating effective March 6, 2012 for the left knee based on surgical treatment requiring convalescence.  The Veteran has not disagreed with these evaluations; thus, the Board will not address them further.

A claim for a total disability rating based on individual unemployability (TDIU) was denied by the RO in an August 2014 rating decision.  Generally, a claim for a TDIU is considered a component of a claim for an increase rating for a service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the issue may be bifurcated from the underlying increased rating claim in order to satisfy the distinct notice and development required for a TDIU claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011). 

Here, the August 2014 rating decision appropriately bifurcated and independently adjudicated the claim for a TDIU.  Subsequently, the Veteran did not file a notice of disagreement (NOD) regarding the denial of a TDIU and has submitted no additional evidence regarding unemployability or continued to allege unemployability based on his service-connected disabilities subsequent to the August 2014 denial.  Importantly, in a July 2015 statement, the Veteran's representative made no allegations concerning unemployability.  Accordingly, the claim for a TDIU is not now in appellate status before the Board.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200 , 20.201, 20.300, 20.302, 20.1103 (2015).

The issue of entitlement to an initial disability rating in excess of 20 percent for degenerative arthritis, left knee, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to August 24, 2009, the Veteran's left shoulder disability was manifested by complaints of pain with no objective limitation of motion; there was no objective evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.

2.  From August 24, 2009, the Veteran's service-connected left shoulder disability has resulted in disability approximating range of motion of the major arm to midway between the side and shoulder level.  No ankylosis, other impairment of the humerus, or impairment of the clavicle or scapula has been shown.


CONCLUSIONS OF LAW

1.  Prior to August 24, 2009, the criteria for the assignment of a rating higher than 10 percent for the service-connected left shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2015).

2.  From August 24, 2009, the criteria for the assignment of a rating of 30 percent, but no higher, for the service-connected left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, Diagnostic Codes 5201, 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).   

The appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  

As to VA's notify and assist, the Veteran's service treatment records, VA medical treatment records, and private medical treatment records have been obtained. 

VA examinations were conducted in August 2009 and January 2013; the record does not reflect these examinations are inadequate for rating purposes, as the examination reports reflect that the examiners performed thorough clinical evaluations and rendered findings applicable to the relevant rating criteria.  Moreover, the Veteran has not reported, and the evidence does not suggest, that his left shoulder disability has increased in severity since he was last afforded a VA examination.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Evaluation of Left Shoulder

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluations assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's left shoulder disability was initially assigned a 10 percent rating for left shoulder strain under Diagnostic Code 5203 from July 1, 2008.  The current rating is 30 percent for impairment of clavicle or scapula, assigned from January 16, 2013 under Diagnostic Code 5201 based on limitation of arm motion.

The August 2009 VA examination report reflects that the Veteran is left-hand dominant.

Under Diagnostic Code 5201 a 20 percent rating (the minimum rating available for the dominant arm pursuant to this Diagnostic Code) is assigned when the range of arm motion is limited to either shoulder level or to the midway point between the side and shoulder level.  A 30 percent rating for the dominant arm contemplates shoulder motion limited midway between the side and shoulder level.  A 40 percent rating requires that shoulder motion for the dominant arm be limited to 25 degrees from the side.

Malunion of the clavicle or scapula warrants a 10 percent rating for either the major or minor extremity.  38 C.F.R. § 4.71a , Diagnostic Code 5203.  Nonunion of the clavicle or scapula without loose movement also warrants a 10 percent rating for either the major or minor extremity.  Id.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating for either the major or minor extremity.  Id.  Dislocation of the clavicle or scapula also warrants a 20 percent rating for either the major or minor extremity.  Id.  Impairment of the clavicle or scapula may also be evaluated based upon impairment of function of the contiguous joint.  Id. 

Pursuant to 38 C.F.R. § 4.71 Plate I, which illustrates the ranges of motion for various joints, the full range of shoulder abduction and flexion is zero to 180 degrees, with the shoulder level defined as 90 degrees.  38 C.F.R. § 4.71, Plate I.

On VA examination in June 2008, the Veteran reported left shoulder pain associated with cervical spine disc desiccation.  Examination showed weakness and tenderness of the left shoulder.  There was no sign of edema, effusion, redness, heat, guarding of movement, or subluxation.  On examination, left shoulder flexion was to 180 degrees; abduction was to 180 degrees; external rotation was to 90 degrees; and internal rotation was to 90 degrees.  There was no additional limitation of motion with repetitive motion or due to pain, and no functional loss was present.  X-ray of the left shoulder was within normal limits.  The diagnosis was chronic left shoulder strain.

A March 2009 left shoulder MRI showed a paralabral cyst in the axillary recess with evidence of remote anterior/inferior glenoid labral tear.  An April 2009 nerve conduction study was normal.

On VA examination conducted August 24, 2009, the Veteran reported left shoulder pain radiating into the chest and arm.  On examination, left shoulder flexion was to 110 degrees, with pain beginning at 50 degrees on three trials.  Abduction was to 70 degrees, with pain beginning at 40 degrees.  Internal rotation was to 90 degrees with pain throughout.  The Veteran refused to undertake external rotation, reporting that it would hurt too much.  There were no additional changes in ranges of motion with repetition and no additional losses due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The diagnosis was left shoulder impingement syndrome.  

On VA examination in January 2013, the Veteran reported that his left shoulder pain had increased over the past few years.  He reported that he limits his lifting to 10 pounds to decrease his shoulder symptoms.  The Veteran reported daily flare-ups of shoulder weakness, loss of strength, and limited motion.  On examination, left shoulder flexion was to 45 degrees, with pain beginning at 45 degrees.  Abduction was to 45 degrees, with pain beginning at 45 degrees.  There was no additional limitation of motion with repetitive motion, and no functional loss was present.  Guarding and localized tenderness of the left shoulder were noted.  There was no evidence of ankylosis of the left shoulder joint.  Muscle strength of the left shoulder with abduction and forward flexion was 4/5.  Hawkins impingement test and empty-can test were positive.  Left shoulder X-rays showed normal alignment of the left glenohumeral and left acromioclavicular joints without evidence of fracture or dislocation.  The Veteran denied needing help with dressing himself or other activities of daily living.  The examiner noted that pain and numbness in the left hand would make sedentary work difficult for the Veteran to do. 

Analysis

Prior to the August 24, 2009 VA examination, there is no evidence to support a rating in excess of 10 percent for the service connected left shoulder disability.  The June 2008 VA examination results showed full ranges of motion of the left shoulder joint, and no functional loss.  The ranges of motion recorded during this rating period far exceed a limitation to shoulder level, which is defined as 90 degrees; thus, a higher rating is not warranted under Diagnostic Code 5201.  Further, a higher rating is not warranted under Diagnostic Code 5203 as neither dislocation nor nonunion of the clavicle or scapula is shown.  

However, the August 24, 2009 VA examination, when painful limitation is considered, demonstrates limitation of arm motion midway between the side and shoulder level.  Specifically, that examination showed abduction was to 70 degrees, with pain beginning at 40 degrees.  Thus, the Board finds that a 30 percent rating is warranted from August 24, 2009 under Diagnostic Code 5201.  

There is no basis for a rating higher than 30 percent at any time since August 24, 2009.  The evidence does not demonstrate limitation of left arm motion to 25 degrees from the side at any time.  The January 2013 VA examination noted flexion and abduction were both to 45 degrees, with pain beginning at 45 degrees.  Such limitation is contemplated by the current 30 percent rating under Diagnostic Code 5201.

Diagnostic Code 5200 provides for higher ratings based on ankylosis of the scapulohumeral articulation; as no such ankylosis is demonstrated, that Diagnostic Code is not for application.

Diagnostic Code 5202 provides for evaluation of a shoulder and arm disability for other impairment of the humerus, including the following ratings for a major upper extremity shoulder condition: 50 percent rating for fibrous union of the humerus; 60 percent rating for nonunion of the humerus (false flail joint); and 80 percent rating for loss of head of the humerus (flail shoulder).  There is no evidence of any of these conditions and application of Diagnostic Code 5202 is not warranted.

As to whether the record provides a basis for awarding an increased rating based on functional loss, the examinations of record have not described functional loss beyond that contemplated by the 30 percent assigned based on limitation of motion due to pain as discussed above.

Thus, the medical evidence of record does not provide a basis for awarding a rating higher than 30 percent for the rating period commencing on August 24, 2009, nor is there any lay evidence of record that would warrant the assignment of an increased rating.  

In sum, the preponderance of the evidence is against an initial increased rating for a service-connected left shoulder disability, now evaluated as 10 percent prior to August 24, 2009, and 30 percent disabling thereafter; there is no doubt to be resolved; and increased schedular evaluations are not warranted.

With regard to whether referral for an extraschedular evaluation is warranted, the evidence shows that the Veteran's service-connected left shoulder disability results in pain and limitation of motion; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms as the ratings are based on motion limited by pain, and the Veteran has not reported symptoms not contemplated by the rating criteria.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for the service-connected left shoulder disability are adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial increased disability rating for left shoulder disability in excess of 10 percent prior to August 24, 2009 is denied.  

An initial 30 percent disability rating for left shoulder disability is granted from August 24, 2009; a rating in excess of 30 percent for this time period is denied.


REMAND

The Veteran contends that his service connected left knee disability warrants a higher rating than the 20 percent currently assigned.  Unfortunately, the Board finds that a remand is necessary in order to properly evaluate the claim.

The December 2008 rating decision on appeal granted service connection for left knee arthritis.  An initial 10 percent rating was assigned based on limitation of motion of a major joint.  A September 2009 rating action increased the initial rating to 20 percent, apparently based on limitation of flexion under Diagnostic Code 5260.  

In March 2012 the Veteran underwent a left partial medial meniscectomy and chondroplasty of the patella.  

On VA examination in January 2013, range of left knee motion was from zero to 120 degrees, with pain noted at 120 degrees.  There was no objective evidence of painful motion with extension.  There was no change in range of motion with repetitive motion, and no functional loss.  There was tenderness to palpation of the joint line or soft tissues.  Muscle strength testing was 4/5 for flexion and extension of the left knee.  Anterior instability test was normal; posterior instability test was 2+; and medial-lateral instability test was normal.  There was no evidence of recurrent patellar subluxation/dislocation.  

The January 2013 examiner, after initially noting that the Veteran had undergone a meniscectomy on the left knee, later stated that a meniscectomy had not been performed and that there were no residual signs or symptoms due to meniscectomy.  Confusingly, the examiner also checked yes on the question of whether the Veteran "now [has] or has ever had a meniscus condition" and checked the following symptoms:  frequent episodes of joint locking; frequent episodes of joint pain; and frequent episodes of joint effusion.  

As it is possible that the Veteran could get separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5258 or 5259 (based on meniscal symptoms), the Board finds that the January 2013 examination findings are inadequate for ratings purposes as it is not clear whether the symptoms noted by the examiner are present currently as a result of the Veteran's left meniscectomy or whether they were present prior to the surgery and possibly resolved as a result of the surgery.  On remand, the record should be reviewed by a physician to clarify these questions.  If deemed necessary, another examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Have the claim file, including the electronic record, reviewed by a physician who will determine, based on a review of the January 2013 VA examination report, whether the Veteran currently has symptoms (specifically, frequent episodes of joint locking; frequent episodes of joint pain; and frequent episodes of joint effusion) related to a meniscus condition after the meniscus surgery in March 2012, or whether such symptoms were present prior to the surgery and were alleviated by the surgery.  If such review is not feasible, or if the physician is unable to provide these answers, another VA examination should be conducted to ascertain the current nature and severity of the service connected left knee disability.

2.  Following the above, readjudicate the Veteran's left knee rating claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


